Citation Nr: 0314446	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  98-21 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for a Baker's cyst of the left knee, or residuals 
thereof.

2.  Entitlement to a compensable disability rating for a 
Baker's cyst of the left knee, or residuals thereof, prior to 
June 26, 2002.  

3.  Entitlement to a disability rating in excess of 10 
percent for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
September 1980.  He had 14 years, one month, and 19 days of 
prior active service.

This case initially came to the Board of Veterans' Appeals 
(Board) by means of a June 1998 rating decision rendered by 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which established 
entitlement to service connection for pes planus and a 
Baker's cyst of the left knee and assigned those disabilities 
noncompensable disability ratings, and which found that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a low back 
disability.  

In light of the recent enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA) the Board remanded the case to 
the RO in February 2001 in order to assist the veteran in his 
appeal.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000) (now 
codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 (West 
2002)).  While the case was on remand to the RO, the RO 
issued a December 2002 rating decision that awarded an 
increased disability rating of 10 percent for pes planus from 
November 10, 1997, and an increased disability rating of 30 
percent for a Baker's cyst of the left knee from June 26, 
2002.  

In addition, to the foregoing, the RO determined that 
sufficient evidence had been submitted to reopen the 
veteran's claim of service connection for a low back 
disability.  This action constitutes a full grant of benefits 
sought with respect to the veteran's low back disability.  In 
this regard, the Board notes that the RO subsequently awarded 
service connection for degenerative disc disease of the 
lumbosacral spine with limitation of motion in April 2003. 


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran's Baker's cyst of the left knee, or residuals 
thereof, is not presently manifested by left knee ankylosis, 
limitation of flexion of left knee extension to 30 degrees, 
or nonunion of the tibia and fibula.

3.  Prior to June 26, 2002, the veteran's Baker's cyst of the 
left knee, or residuals thereof, was not manifested by left 
knee ankylosis, dislocated semilunar cartilage, limitation of 
left knee flexion to 45 degrees, limitation of left knee 
extension to 10 degrees, malunion or nonunion of the tibia 
and fibula, or genu recurvatum.

4.  The veteran's bilateral pes planus does not show 
objective evidence of any marked deformity, swelling on use, 
or characteristic callosities, but does result in pain on 
manipulation and use of the feet.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for a Baker's cyst of the left knee, or residuals thereof, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5256, 5257, 5258, 5259, 5260, 5262, 5262, 5263 (2002).

2.  The criteria for a compensable evaluation prior to June 
26, 2002, for a Baker's cyst of the left knee, or residuals 
thereof, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5256, 5257, 5258, 5259, 5260, 5262, 5262, 5263 (2002).

3.  The criteria for an evaluation in excess of 10 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4, Diagnostic Code 5276 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claims.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West 2002).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefit at issue is complete.  

The VCAA provides that upon receipt of an application for VA 
benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(b).  VA must inform the veteran whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  By various correspondence from the RO as well as 
Statements of the Case issued during the course of the 
appeal, the veteran was informed of the provisions of the 
VCAA including VA's duty to notify him about his claim and 
its duty to assist him in obtaining evidence for his claim.  
He was also informed of the evidence necessary to establish 
entitlement to benefits sought, what VA had done to help him 
with his claim, what evidence was still needed from the 
veteran, and what the veteran could do to help with his 
claim.  Accordingly, the Board finds that the duty to inform 
the veteran of required evidence to substantiate his claim 
has been satisfied.  38 U.S.C.A. § 5103(a).

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  38 
U.S.C.A. § 5103A.  The veteran's service medical records and 
post service VA and private medical records are presently 
associated with the claims folder.  The evidence shows that 
the veteran has been awarded disability benefits from the 
Social Security Administration.  A complete copy of the 
medical records relied upon by the Social Security 
Administration is not presently associated with the claims 
folder.  Pursuant to the prior Board Remand, the RO attempted 
to obtain these records; however, a March 2002 response from 
the Social Security Administration indicates that the 
requested medical records were not available as they had been 
destroyed.  As further efforts to obtain these records would 
be futile, the Board concludes that VA has satisfied its duty 
to make efforts to obtain these records.  Accordingly, the 
Board finds that the RO has made reasonable attempts to 
obtain medical records referenced by the veteran, and that 
VA's duty to assist the claimant in obtaining pertinent 
medical records is satisfied.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159 (2002).

The duty to assist also requires a medical examination or 
opinion when necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this regard, 
the veteran was afforded examinations for compensation and 
pension purposes in 1998 and 2003.  These examination reports 
along with the other evidence of record is sufficient to 
decide the veteran's claim.  Accordingly, the Board finds 
that further remand of this matter for a medical opinion is 
not warranted.  38 U.S.C.A. § 5103A(d)(1).

VA has completed all development of this claim that is 
possible without further input by the appellant.  The 
appellant has been duly notified of what is needed to 
establish entitlement to the benefits sought, what the VA has 
done and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied, and that returning 
the case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review. 


Evidentiary Background:  Service medical records show that 
the veteran was noted to have a Baker's cyst on the back of 
his left knee in 1980.  Additionally, the veteran's was noted 
to have flat feet on his separation examination; however, at 
that time he denied any foot problems.  

In March 1986, the veteran was afforded an examination for VA 
compensation and pension examination at a United States Army 
Hospital as a VA medical facility was not available.  The 
report of this examination is silent for any treatment, 
complaint, or diagnosis of pes planus and/or a Baker's cyst 
of the left knee.  

Service connection for post-plebitic syndrome of the left leg 
was established in August 1989 as the evidence showed the 
veteran had severe post-thrombotic syndrome of the left leg 
after deep-vein thrombosis with persistent significant edema 
of the left leg.  

In connection with a claim for an increased rating for his 
service-connected post-plebitic syndrome, the veteran was 
afforded a July 1995 VA examination.  He complained of 
swelling and pain in his left lower extremity and that his 
foot and leg will often go to sleep.  The examiner noted 
definite swelling of the veteran's left lower extremity from 
the knee to the ankle and just above the foot.  The veteran 
reported frequent numbness and tingling of his left lower 
extremity.  Pertinent diagnosis was chronic phlebitis of the 
left lower extremity secondary to post phlebitic leg.  

A March 1998 VA examination report notes that the veteran had 
loss of the normal arch of both feet.  However, on 
examination of his knees, a Baker's cyst was not noted.  
Pertinent diagnosis was pes pedis and a history of a Baker's 
cyst without residual.  

Thereafter, in June 1998, the RO issued the rating decision 
that awarded service-connection for pes planus and a Baker's 
cyst of the left knee.  Noncompensable disability evaluations 
were assigned for each disability.  In his subsequent notice 
of disagreement and substantive appeal, the veteran reported 
that he had experienced problems with his feet for many 
years, but was not able to afford medical treatment.  He also 
felt that his Baker's cyst caused his knee to go out without 
warning causing him to fall.  

In January 2001, the veteran and his wife testified at a 
hearing before the undersigned Member of the Board sitting in 
Washington, D.C.  He reported problem with his feet during 
service.  When he walked for any length of time, the bottom 
of his feet felt as though like someone was sticking pins in 
his feet.  His feet would fall asleep and ache.  He also 
reported tingling.  He wore support hose and took a footbath 
three times a week.  He reported that his last treatment for 
his feet was with VA in 1998.  He did not take any medication 
for his feet.  With respect to his Baker's cyst, the veteran 
reported knee swelling and instability that caused his knee 
to give out.  He reported limited ability to bend his knee.  
He reported that his last treatment was with VA in 1998.  He 
reported that he left his job with VA as he could not sit for 
long periods of time.  He also could not stand or walk 
because of his thrombosis in his legs.  The veteran's wife 
indicated that she rubbed his knees with alcohol and a salve.  
The veteran did not mow the grass and did not participate in 
activities such as bowling.  His wife put his socks on him in 
the morning.  Cold weather affected his knee.   

VA radiographic records from May 2001 show that the veteran 
had early degenerative changes of the knees.  Motor nerve 
conduction velocity (NCV) studies of the left lower extremity 
performed in November 2001 were within normal limits.  A 
March 2002 VA outpatient treatment record shows that the 
veteran complained of pain in his right great toe since a 
bunionectomy three years ago.  He had localized pain in the 
area of retained hardware in the toe.  He requested removal 
of the hardware.  

In June 2002, the veteran underwent a private compensation 
and pension examination requested by VA.  The veteran 
reported pain in both knees when walking or sitting for five 
minutes or more.  He had severe pain when bending either leg 
beyond a straight position or trying to squat.  Both knees 
tended to give away when standing or walking without warning.  
He had to constantly move his legs into different positions 
in order to avoid more pain and swelling.  He reported that 
he used and a cane and had to frequently stop to rest or sit.  
The veteran reported that he has to have bed rest everyday.  
He did not have prosthetic implants and has had no surgery on 
his cyst.  He took 300 mg of codeine with acetaminophen every 
six hours for pain.  With respect to his pes planus, the 
veteran complained of pain, stiffness, and swelling at rest 
and while standing and walking.  He reported weakness and 
fatigue on standing or walking.  

The examiner noted no sign of abnormal weight bearing on the 
veteran's feet or in his shoes.  He did use a cane.  There 
was painful motion from the heel to the metatarsophalangeal 
joints of both feet.  There was no edema except for the left 
leg due to thrombophlebitis.  He had mild pes planus 
bilaterally.  There was no valgus of the feet and no forefoot 
or midfoot malalignment.  The examiner stated that "there is 
no deformity of the feet that I can determine."  The 
palpation of the plantar surfaces of the feet revealed 
extreme tenderness.  The Achilles had good alignment 
bilaterally.  There was no evidence of any pes cavus and no 
foot drop or marked deformity.  Dorsiflexion of the toes 
produced pain in all of the toes, bilaterally.  He did not 
have hammertoe or Morton's neuroma.  There was no hallux 
valgus or rigidus.  He had extreme limitation of function of 
standing and walking.  He did not require arch supports or 
orthopedic shoes or any corrective shoes.  His posture was 
normal.  His gait was described as a shuffling type of gait.  
The examiner could not see that the veteran had any more pain 
on one side than the other.  Examination  appeared within 
normal limits with no swelling.  There was no redness or 
heat.  Extreme limitation of motion was noted due to pain.  

In examining the area of the left knee, the examiner found no 
residual of the Baker's cyst.  Drawer and McMurray tests were 
both within normal limits.  There was no subluxation, 
locking, or joint effusion.  The veteran had no prosthesis.  
Range of motion of the left knee was from 0 to 25 degrees of 
flexion with normal range of motion identified as 140 
degrees.  He had normal extension of 0 degrees.  The examiner 
noted that there was pain, weakness, fatigability, lack of 
endurance, and incoordination due to a bilateral knee 
condition.  There was no ankylosis.  

The examiner noted that he could find no physical evidence 
for the degree of pain that the veteran reports.  The 
veteran's weight bearing line was over the great toe, not 
medial to it, and there was no inward bowing of the Achilles 
tendons.  Pain was noted on manipulation and use of the feet.  
There were no marked deformities, such as pronation or 
abduction.  Pain was accentuated by either one of those 
movements, and there was no swelling attributable to the pes 
planus.  There were no characteristic calluses.  

A June 2002 radiographic report from Medical Support Systems, 
Inc., revealed a "tug" lesion of the inferior anterior 
aspect of the left patella, another on the superior posterior 
aspect of the patella, and a multi-part patella.  X-rays of 
both the right and left foot showed a loss of the normal 
longitudinal plantar arch.  The remaining visualized skeletal 
structures and joint spaces were unremarkable.  The 
trabecular patterns were preserved and there were no 
fractures, or dislocations.  

In November 2002, the veteran was evaluated for  an assistive 
device due to a diagnosis of degenerative joint disease.  He 
was issued a rolling walker.  
In December 2002, the veteran received heel cups to treat 
plantar fascial fibromatosis.  


Legal Criteria:  Disability evaluations are determined by the 
application of a schedule of ratings, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2002).  The percentage ratings in the 
Schedule for Rating Disabilities represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  Moreover, 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such 
as "mild" or "moderate" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

Knee disabilities are to be rated under Diagnostic Codes 5256 
to 5274 of the Schedule.  Under Diagnostic Code 5257, a 10 
percent disability rating is warranted for slight recurrent 
subluxation or lateral instability of the knee.  A 20 percent 
disability rating contemplates moderate recurrent subluxation 
or lateral instability of the knee.  Lastly, a 30 percent 
disability evaluation is appropriate for severe recurrent 
subluxation or lateral instability of the knee. 

Ratings based on limitation of motion of the knee are found 
in Diagnostic Codes 5256, 5260, and 5261.  Under Diagnostic 
Code 5256, a 30 percent disability evaluation is appropriate 
for ankylosis of the knee at a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees.  
Under Diagnostic Code 5260, limited flexion of the leg to 60 
degrees warrants a noncompensable evaluation.  Flexion 
limited to 45 degrees is contemplated by a 10 percent 
disability evaluation while a 20 percent disability rating is 
appropriate for limitation of leg flexion to 30 degrees.   

Similarly, under Diagnostic Code 5261, limitation of 
extension to 5 degrees is contemplated by a noncompensable 
rating while limitation of extension to 10 degrees is 
contemplated by a 10 percent disability rating.  Limitation 
of extension to 15 degrees warrants a 20 percent disability 
rating while limitation of extension to 20 degrees warrants a 
30 percent disability rating.  A 40 percent disability rating 
is warranted for limited of extension to 30 degrees and a 50 
percent disability rating is warranted for limitation of 
extension to 45 degrees.  

Under Diagnostic Code 5262, a 10 percent disability rating is 
appropriate for malunion of the tibia and fibula with slight 
knee or ankle disability.  A 20 percent disability evaluation 
for malunion of the tibia and fibula with moderate knee or 
ankle disability.  A 30 percent disability rating is 
warranted for malunion of the tibia and fibula with marked 
knee or ankle disability. 

Under Diagnostic Code 5263, a 10 percent disability rating is 
appropriate for genu recurvatum (acquired, traumatic, with 
weakness and insecurity in weight-bearing objectively 
demonstrated).  

Acquired flatfoot is rated under Diagnostic Code 5276 of the 
schedule.  Under these criteria, mild symptoms which are 
relieved by a built-up shoe or arch support warrant a 
noncompensable rating.  Where there is a weight-bearing line 
over or medial to the great toe, inward bowing of the tendo-
Achilles, pain on manipulation and use of the feet, a 
moderate disability will be found, and a 10 percent rating 
awarded.  A severe disability is exhibited by objective 
evidence of deformity, pain on manipulation and use 
accentuated, indication of swelling on use and characteristic 
callosities; a severe disability will be granted a 30 percent 
evaluation.  Marked pronation, extreme tenderness of the 
plantar surfaces, marked inward displacement and severe spasm 
of the tendo-Achilles on manipulation, without improvement by 
orthopedic shoes or appliances warrants a 50 percent 
evaluation for a pronounced bilateral disability.

Functional loss of use as the result of a disability of the 
musculoskeletal system may be due to the absence of bones, 
muscles, or joints, or may be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion. 38 C.F.R. § 4.40.  Both 
limitation of motion and pain are necessarily regarded as 
constituents of a disability.  38 C.F.R. §§ 4.40, 4.45, 4.55, 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Court has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating. Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate SOC.  Fenderson at 126.  With an initial rating, 
the RO can assign separate disability ratings for separate 
periods of time based on the facts found.  Id. With an 
increased rating claim, "the present level of disability is 
of primary importance."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  As the issues presently before the Board arise 
from a disagreement of the original disability rating 
assigned for the veteran's Baker's cyst and pes planus, the 
Board has reviewed and considered the entire evidentiary 
record to determine if an increased evaluation is warranted 
at any time during the appeal.  

Increased Rating for Baker's Cyst from June 26, 2002:  After 
a review of the evidence, the Board finds that the criteria 
for a disability evaluation in excess of 30 percent for a 
Baker's cyst, or residuals thereof, for the period from June 
26, 2002, are not met.  Accordingly, an increased disability 
evaluation for this disability during this period are not 
met.

The evidence does not show that the veteran presently has 
ankylosis of his left knee at an angle between 10 and 20 
degrees as contemplated by an increased disability rating 
under Diagnostic Code 5256.  On the contrary, the June 2002 
examination found no ankylosis.

Similarly, while the veteran has limitation of motion in his 
left knee, the evidence does not show that the veteran has 
limitation of leg extension to 30 degrees as contemplated by 
an increased rating under Diagnostic Code 5256.  On the 
contrary, the June 2002 examination report noted that the 
veteran had normal extension of 30 degrees.  

The evidence also does not show that the veteran's residuals 
of a Baker's cyst of the left knee are presently manifested 
by nonunion of the tibia and fibula with loose motion 
requiring a brace.  Accordingly, an increased disability 
rating under Diagnostic Code 5262 is not warranted.  

The Board acknowledges that the evidence shows persistent 
complaints by the veteran of functional impairment, 
accompanied by pain and swelling.  These complaints are 
significant, not only in view of the rating criteria, whereby 
impairment as manifested by recurrent attacks is to be 
considered in determining the appropriate disability level, 
but also with regard to regulatory provisions stipulating 
that functional impairment is to be considered in determining 
the degree of orthopedic disability.  See 38 C.F.R. §§  4.40 
and 4.45 (2001); see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  It must be emphasized, however, that functional 
impairment, and concomitantly reports of recurrent attacks, 
must be supported by "adequate pathology."  While loss of 
motion due to pain was noted during the veteran's June 2002 
examination, the veteran had no excessive weakness, 
fatigability, lack or endurance, or incoordination.  Despite 
the recent issuance of  rolling walker, no current 
subluxation or lateral instability of the left knee was noted 
during the veteran's June 2002 examination.  The Board notes 
that the examiner could find no physical evidence of the pain 
the that the veteran reported.  Based on the evidence, the 
Board must find that any functional impairment resulting from 
the veteran's residuals of a Baker's cyst of the left knee 
are sufficiently compensated by the 30 percent rating 
currently in effect.
 
In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for a Baker's cyst of 
the left knee, or residuals thereof, as the diagnostic 
criteria for an increased rating for this disability are not 
satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5257, 
5258, 5259, 5260, 5262, 5262, 5263 (2002).


Increased Rating for Baker's Cyst prior to June 26, 2002:  
After a review of the evidence, the Board finds that the 
criteria for compensable rating the period prior to June 26, 
2002, are not met.  Accordingly, the criteria for an 
increased disability evaluation for this disability during 
this period are not met.

While the veteran complained of an inability to bend his knee 
during his January 2001 hearing before the Board, the 
evidence does not show that his Baker's cysts, or residuals 
thereof, were manifested by ankylosis of the left knee, 
limitation of left knee flexion to 45 degrees, or limitation 
of left knee extension to 10 degrees prior to June 26, 2002.  
On the contrary, despite x-ray findings of degenerative 
changes of both knees in May 2001, the March 1998 VA 
examination report noted that the examiner found no present 
residuals of the veteran's Baker's cyst.  Similarly, 
subsequent VA and private medical records show no treatment 
for residuals of a Baker's cyst.  Accordingly, the Board 
finds that the criteria for a compensable evaluation under 
Diagnostic Codes 5256, 5260, and 5261 are not met.  

Similarly, despite complaints of instability and his left 
knee going out on him, the objective evidence prior to June 
26, 2002, does not show that had residual subluxation or 
lateral disability due to his Baker's cyst.  Accordingly, a 
compensable rating under Diagnostic Code 5257 prior to June 
26, 2002, is not warranted. 

A compensable evaluation under Diagnostic Code 5258 is not 
warranted as the evidence does not show that the veteran had 
dislocated semilunar cartilage prior to June 2000.  Likewise, 
the evidence does not show malunion or nonunion of the tibia 
and fibula as contemplated by a compensable rating under 
Diagnostic Code 5262 or genu recurvatum as contemplated by a 
compensable rating under Diagnostic Code 5263 prior to June 
2000.  

The Board acknowledges that the evidence shows persistent 
complaints by the veteran of functional impairment, 
accompanied by pain, instability, and swelling, prior to June 
26, 2002.  However, it must be emphasized that functional 
impairment, and concomitantly reports of recurrent attacks, 
must be supported by "adequate pathology."  Despite the 
veteran's complaints, the VA examiner that examined the 
veteran in March 1998 could find no residuals of a Baker's 
cyst.    Based on the evidence, the veteran's Baker's cyst of 
the left knee, or residuals thereof, are sufficiently 
compensated by the noncompensable evaluation in effect prior 
to June 26, 2002.
 
In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for residuals of a 
Baker's cyst of the left knee for the period prior to June 
26, 2002, as the diagnostic criteria for an increased rating 
for this disability are not satisfied.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5262, 5262, 
5263 (2002).

Bilateral Pes Planus:  After a review of the evidence, the 
Board finds that the criteria for an increased rating, 
greater than 10 percent, for bilateral pes planus are not 
met.  While the veteran has subjective complaints of pain and 
has been prescribed heel cups, the recent June 2002 
examination report indicated that this condition was mild and 
the examiner could find no deformity of the feet.  The Board 
notes that the veteran has pain on manipulation and use of 
the feet and some limitation of function.  Despite the 
veteran's complaints of swelling on use, the examiner could 
find no swelling or calluses attributable to the pes planus.  
While edema of the left leg was noted, this was due to the 
veteran's thrombophlebitis.  While the veteran has complained 
of extreme pain, the Board finds that the most persuasive 
evidence is the most recent examination which shows only 
slight residuals of any previous foot condition.

As stated previously, the Board is required to consider the 
effect of pain and weakness when rating a service connected 
disability.  38 C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The Board has considered the 
veteran's complaints of pain, as well as all evidence of 
record related to limitation of  motion, excess motion, 
incoordination, fatigability, and pain on motion, in 
determining that the preponderance of the evidence is against 
the veteran's claim of entitlement to a rating greater than 
10 percent for the veteran's bilateral pes planus.  In fact, 
the Board notes that pain on manipulation and use is 
explicitly mentioned in the criteria for evaluation of flat 
feet and has thus been specifically considered.  While the 
veteran has numerous complaints of fatigability and pain with 
use, those complaints are not supported by objective 
findings, which most recently show minor residuals of any 
foot condition.  On the contrary, the June 2002 examination 
report showed no findings of abnormal weight bearing.  

Accordingly, the Board finds that the criteria for 
entitlement to an increased rating, greater than 10 percent, 
for bilateral pes planus are not met and the veteran's claim 
therefore is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2002).


ORDER

A rating in excess of 30 percent for residuals of a Baker's 
cyst of the left knee is denied.

A compensable rating for a Baker's cyst of the left knee  
prior to June 26, 2002, is denied.  

A rating in excess of 10 percent for bilateral pes planus is 
denied.


	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

